In a purported class action to recover fees paid by class members for pap smear tests, and for punitive damages, the parties cross-appeal from an order of the Supreme Court, Nassau County, dated June 15, 1977, which denied the branch of defendants’ motion which sought dismissal of plaintiff’s first cause of action and granted the balance of the motion, which sought dismissal of the second cause of action. Order affirmed, without costs or disbursements. We note that a claim for punitive damages does not constitute a separate cause of action (Greenberg Co. v Edgemont Condominiums, 57 AD2d 861). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.